Hon. G. F. WKllisms
Firemens Pension Commissioner
Austin, Texas
                      Opinion No. V-660
                      Re:  Eligibility of a city Fire-
                           men's Pension Fund to share
                   1 .'~~~,'
                           in the State appropriation
                           when the city refuses to
                        .~'contribute matchin& funds.
Doar Sir:
          Your letter requesting an opinion upon~ the
above titled subject matter is as follows:
         "Senate Bill No. 84 enacted during the
    regular session of the Fiftieth LeSislature
    added Section 10A to H. B. 258, Regular
    Session Forty-Fifth Legislature and provides
    that cities having paid firemen who pay into
    the Firemen's Relief and Retirement Fund,
    shall donate an equal amouzkinto that fund.
    The Act was effeoti~veon May 13, 1947, and
    your department ruled, Opinion No,.V-393,
    that the cities should make this payment in-
    to the fund retroactive to January 1, 1947.
                      "QUESTION
         "Should the city refuse to match the
    payments made into the.fund by the-firemen,
    would the Firemen's Disability and Retire-
    ment Fund of that City still be eligible to
    receive their pro rata share of the Appro-
    priation?"
          The Firemen's Relief and Retirement Fund was
set up by House Bill No. 258 of the45th Legislature at
its Regular Session. The Act provided for the financ-
ing of the fund.
‘ZS.,$   Hon. G. F. Willi&ns - Page 2   (V-660)


                   In the case of American Alliance Insurance
         Company v. Board of Insurance Commissioners, 126 S.W.
         (2) 741. it was held that the provisions nrovidinfr.
         &ids and revenues for the Firemen's Relief and R&
         tirement Fund by levying occupation or license taxes
         of 2 per centum of all gross premium receipts levied
         and.assessed agsinnstinsurance companies was uncon-
         stitutional.

                   By Senate Bill No. 84 the~50th Legislature
         amended House Bill No.~258 by the addition thereto of
         Section 10a providing as follows:
                    "All cities having fully paid firemen
              ,where Firemen's Relief and Retirement Fund
              has been created under the provisions of
               this Act, shall annually contribute and ap-
              propriate to such fund.an amount equal to
               the annual contributions made by such fully
              paid firemen under the provisions of this Act,
              which such contributions shall not exceed
              .the sum of Three (3%) per centum of the Fire
              Department's annual payroll, and such cities
               shall deposit the same to the credit of the
              Firemen's Relief and Retirement Fund to be
              used with other monies in said fund for the
              benefits provided for under the provisions
               of this Act."
                    The emergency clause for Senate.Bill No. 84
         .stated the holding in American Alliance Insurance Com-
          pany v. Board of Insurance Commissioners as creating
          the necessity for immediate passage.
                  ~'Asyou state, House Bill 258, as amended by
         Senate Bill 84, does provide that cities having fully
         paid firemen who pay into the Firemen!a~Relief and Re-
         tirement Fund, shall contribute annually an equal
         amount to that fund.
                   The,~currentappropriation to the Firemen's
         Pension Commissioner reads: "5: Firemen's Relief~snd
         Retirement Fund, $300,0b0.00" for each year of the bi-
         ennium. (50th Leg., R. S., p. 842).
                   There is no qualification or limitation what-
         soever attached to this item 5, nor is there anything
Ron. G. F. Williams - Page 3    (.V-660)                295


limiting or qualifying it to be found in the general
provisions accompanying the appropriation for State
Departments and Agencies in which this appropriation
is found. These consideratjons impel us to the view
that the State appropriation is unqualifiedly dedi-
cated to the specific purpose for which it was made,
and that the Legislature assumed that the cities con-
cerned would comply with the statute in matching
Firemen's contributions. So long as there is a spe-
cifio-appropriation as we now have, such firemen
would be entitled to receive their pro rata share of
the appropriation regardless of the fail.ureof the
city to match the Firemen's Contribution.
                        SWARY
          Where paid firemen havessuffered.their
    salary deductions as contributions to the
    .Firements Reilafand Retirement Fund under
     H. .B. 258 of the 45th Legislature (Reg. Ses.)
     they are eligiblesto receive their prorata
     share of the State appropriation notwith-
     standina the tits has. refused to match their
     salary contributions as contemplated by law.

                                Avery truly yours,
                           ATTORREY.GENERAL CP TEXAS




0S:wb                           Assistant



                :